Citation Nr: 1511566	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  13-10 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1961 to November 1965.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Board remanded the case for further development in November 2013, and the case has since been returned to the Board for appellate review.

In that November 2013 decision, the Board granted service connection for tinnitus.  The Agency of Original Jurisdiction (AOJ) implemented that award of service connection in a December 2013 rating decision.  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the AOJ's initial rating or effective date.  Thus, that matter is not in appellate status.  See Grantham, 114 F.3d at 1158.  As the AOJ's December 2013 decision constitutes a full grant of the benefits sought on appeal for that issue, no further consideration is necessary.  

The Veterans Benefits Management System and the Veteran's Virtual VA claims file only contain records that are duplicative of those in his paper claims file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to obtain a further medical opinion.  

A November 1965 audiogram appears to show 20 decibels of left ear hearing loss at 4000 Hz.  Prior to November 01, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association.  Since November 01, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Converting the Veteran's November 1965 audiogram results to the ISO-ANSI standards, the November 1965 audiogram actually documents 25 decibels of left ear hearing loss at 4000 HZ.  The threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  This November 1965 audiogram was not of record at the September 2011 VA examination, and the July 2013 and December 2013 VA examiners each offered negative nexus opinions citing the October 1965 and November 1965 audiograms as showing hearing within normal limits in their supporting rationales.  However, under Hensley, this November 1965 audiological testing verifies some degree of left ear hearing loss prior to separation from service.  

Moreover, none of the examiners considered the Veteran's November 1961 or January 1963 audiograms, or compared the results of these earlier audiograms to his October 1965 and November 1965 audiograms.  This comparison shows a 15-decibel threshold shift at 4000 Hz in the left ear between November 1961 and November 1965, and a 30-decibel threshold shift at 4000 HZ in the left ear between October 1965 and November 1965.  Therefore, further VA opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain if he receives any private or VA treatment for his hearing loss.  Thereafter, take appropriate steps to obtain any identified treatment records as directed in 38 C.F.R. § 3.159.  

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

Then, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss had its initial onset in service or is otherwise related to service.  

In providing this opinion, the examiner should address the following:  1) the Veteran's in-service noise exposure as a jet engine mechanic; 2) the Veteran's assertions of in-service onset for hearing loss; 3) the Veteran's DD 214 documenting his military occupational specialty as that of a jet engine mechanic; 4) the Veteran's service treatment records, including the November 1961, January 1963, October 1965, and November 1965 audiograms, particularly the November 1965 audiogram as it relates to the left ear at 4000 Hz and any threshold shifts; 5) the examiner must also address the Occupational Safety and Health Administration research presented by the Veteran; and 6) the prior VA examinations of record.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


